UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)October 27, 2010 A. T. CROSS COMPANY (Exact name of registrant as specified in its charter) Rhode Island (State or other jurisdiction of incorporation) 1-6720 (Commission File Number) 05-0126220 (IRS Employer Identification No.) One Albion Road, Lincoln, Rhode Island (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(401) 333 1200 N/A (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 - Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) Resignation of Directors Susan M. Gianinno has resigned from its Board of Directors effective October 27, 2010.In her letter of resignation, Ms. Gianinno stated that she was resigning because her company, Publicis Worldwide, has recently been engaged to provide services to an organization that is competitive with certain of A.T. Cross’ businesses. Ms. Gianinno also stated that her resignation relates only to the conflict of interest situation and in no way reflects any disagreement with Cross’ Board of Directors or the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. A. T. CROSS COMPANY (Registrant) Date:October 29, 2010 TINA C. BENIK (Tina C. Benik) Vice President, Legal and Human Resources Corporate Secretary
